Citation Nr: 1311141	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  10-30 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for claimed residuals related to the removal, replacement, and then subsequent removal of a penile prosthesis performed at a Department of Veterans Affairs Medical Center (VAMC), to include erectile dysfunction, erectile deformity, and depression.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel




INTRODUCTION

The Veteran served on active duty from July 1953 to July 1956. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the issues on appeal.  The RO adjudicated the issues as a claim under 38 U.S.C.A. § 1151 for residuals related to a penile prosthesis and as a secondary claim for service connection for depression.  However, the Board has combined those two claims, as stated on the title page.  The Veteran has stated that his claim for depression is strictly due to the VA surgery.  There is no difference in analysis or outcome in combining the two issues. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to further disposition of the claim. 

The Veteran contends that in January 2006, he underwent a surgery at the VA that resulted in the improper removal and replacement of penile prosthesis and has since experienced erectile dysfunction, erectile deformity, and depression.  He contends that the surgeon he was told would perform the operation, who had performed that operation many times, was replaced the day of his surgery by a younger and inexperienced surgeon.  Three days following the surgery, he presented to the emergency room with pain and infection.  The wound was drained and his wife cared for it until it healed.  However, because that penile prosthesis did not work properly and caused him pain, it was removed in February 2007.  Since then, the Veteran has not been able to obtain an erection, the penis has had a hole at the top related to the previous surgery, it bends in a strange way, and it causes him to experience depression.

The timing in terms of the course of events in this case is unclear.  The Veteran first stated that he underwent a penile implant in May 2005 that was removed in January 2006.  However, the VA treatment records, which also state varying dates, as a whole, point to the following history.  In 1985, the Veteran received an inflatable penile prosthesis that worked until a malfunction in approximately 2000.  In 2001, that prosthesis was removed and he was given a semi-rigid prosthesis that worked for five years.  Both of those surgeries were performed at non-VA facilities.  In January 2006, the Veteran presented to the VA stating that the semi-rigid implant would constantly bend to the left and dig into his thigh causing discomfort.  The plan was to replace the prosthesis with an inflatable prosthesis.  It was stated that all potential risks and benefits were explained to the Veteran.  On January 30, 2006, at the VA, the semi-rigid implant was removed and an inflatable prosthesis was placed by three attending surgeons.  The corresponding pre-operation checklist states that surgical consent was obtained.  A January 2009 urology consult reflects the history that following the surgery, in September 2006, there was continuing pain and the Veteran was not able to inflate the prosthesis due to that pain.  At the time, there was a lump at the base of the penis that was consistent with a reservoir pump.  In November 2006, it was decided that the inflatable device should be removed due to the protrusion and infection.  The Veteran had wanted a semi-rigid device to be placed, however, due to infection, the inflatable implant was removed in January 2007.  The urologist was not enthusiastic about recommending another prosthesis due to previous infection.

A review of the file reflects that the records following the 2006 surgery are not of record and should be obtained.  The Veteran's written and signed informed consent is also not of record and should be obtained.  

To date, a VA examiner has not provided an opinion as to whether the Veteran's claimed additional disabilities, erectile dysfunction, erectile deformity, and depression, was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or are residuals that were not reasonably foreseeable.  Therefore, such VA examination should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain all VA treatment records from the Palo Alto VA medical center dated from May 2005 to June 2008.  

2.  Obtain the signed informed consent by the Veteran for the January 30, 2006, surgery, and from the January 2007 removal of the prosthesis.  If that record is unavailable, obtain a written statement from the facility to confirm.  

3.  After completion of the foregoing, schedule the Veteran for a VA examination.  The claims folder must be made available to the examiner for review.  The Veteran claims he suffers erectile dysfunction, erectile deformity, and depression since the January 2006 and January 2007 surgeries.  

Based on the examination and review of the record, the examiner should address the following: 

(a)  Does the Veteran have additional disability after the January 2006 and January 2007 surgeries?  If so, identify the additional disability.  

(b)  For each additional disability, is it due to: (i) carelessness, negligence, lack of proper skill, error in judgment, other instance of fault on the part of the VA prior to and in furnishing surgical treatment, or (ii) an event not reasonably foreseeable.  

A complete rationale for the opinion should be provided in a narrative report.  The examiner should take into account the Veteran's contentions that the 2006 inflatable implant was not placed correctly, resulted in infection, did not work properly, caused pain and infection, and had to be removed.  

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board. 

The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



